DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1-10 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0025, third to last line, “one or relief port” should be “one or more relief port”;
In paragraph 0026, line 2, “portion thereof 22D” should be “portion 22D thereof”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 7, the limitation “the seal having an external lip disposed at a longitudinal end of the seal opposed to a longitudinal end of the seal in contact with the second electrical contact” is unclear to the examiner if the limitation reads as either “an external lip disposed at a longitudinal end of the seal” and “an external lip opposed to a longitudinal end of the seal” OR “an external lip disposed at a longitudinal end of the seal” and “a longitudinal end of the seal opposed to a longitudinal end of the seal”. Additionally, both limitations are unclear to the examiner and there is nothing in the specification that clearly defines this limitation, but it seems that applicant intending to say that “an external lip … opposite to a distal end of the seal in contact with the second electrical contact”. Lastly, it is also unclear how the seal can comprise two “longitudinal ends”. 
To proceed with prosecution, examiner will interpret the above limitation as “disposed at a longitudinal end of the seal” and “opposite to a distal end of the seal in contact with the second electrical contact”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fredriksen et al (U.S. PGPUB No. 2019/0119990).
Claim 1, Fredriksen discloses:
A structure for pipe segments (considered as the combination of 12,14 in Figs. 3A,3B and annotated Figs. 19A,19B below) having an insulated electrical conductor (considered as 16 in Fig. 3B), comprising: 
a first electrical contact (see annotated Fig. 19A,19B) disposed at one end of an insulated electrical conductor (see Figs. 19A,19B) extending on an interior of a first pipe segment (see annotated Fig. 19A,19B) from a male threaded connection (see annotated Fig. 19A,19B) on one longitudinal end of the first pipe segment to a female threaded connection on another longitudinal end of the first pipe segment (see Figs. 3A and 3B, where a pipe segment has a male and female end); 
a second electrical contact disposed on the other end of the insulated electrical conductor (see Figs. 3A and 3B, where a pipe segment has a male and female end and it is inherent a second electrical contact would be disposed on the other end; see annotated Fig. 19A, where there is a second electrical contact), 
the first electrical contact shaped to make electrical connection with a corresponding second electrical contact in a second, adjacent pipe segment (see annotated Figs. 19A,19B, where a first and second electrical contact makes electrical contact with one another) having 
a first electrical contact (it is inherent that there would be a first electrical contact on the other side of the second pipe segment), 
an insulated electrical conductor (see element 16 in Fig. 3B; see paragraph 0034, lines 1-6), 
the corresponding second electrical contact (see annotated Figs. 19A, 19B), 
a male threaded connection and a female threaded connection (it is inherent a pipe segment has both male and female threaded sections; see Fig. 3A), 
when the male threaded connection on the first pipe segment is engaged to the female threaded connection on the second pipe segment (see annotated Figs. 19A, 19B); 
a seal (considered as 40 in Figs. 19A, 19B) disposed on an interior of an insulating layer on an interior wall of each of the first and second pipe segments (see Fig. 19B, where the seal is disposed on an interior of both the first and second pipe segments), 
a space (see annotated Fig. 19A) provided beyond a longitudinal end of the seal (see Fig. 19A, where the space is provided beyond longitudinal end of the seal) between at least one of the first and second electrical contacts and the insulating layer (see Fig. 19A, where the space is provided between the first electrical contact and insulating layer), 
wherein the space enables radial inward flexure of the seal under pressure (see annotated Fig. 19B, where the seal is capable of flexing radially inward in the space) such that thread lubricant extruded by connecting the male threaded end of the first pipe segment to the female threaded end of the second pipe segment is pressure relieved (it appears that if thread lubricant was to radially flex the seal, it could be “pressure relieved”).


    PNG
    media_image1.png
    954
    1202
    media_image1.png
    Greyscale


	Claim 4, Fredriksen discloses:
The structure of claim 1, wherein at least one of the first electrical contact and the second electrical contact comprises a groove (see annotated Fig. 19A, 19B above hereinafter), and 
the seal comprises an internal shoulder (see annotated Fig. 19A) to engage the groove.

	Claim 5, Fredriksen discloses:
The pipe segment structure of claim 1 wherein the seal comprises an external lip (see annotated Fig. 19A), 
whereby radially energized seal contact with an interior wall of the space is maintained after radial inward flexure of the seal (it appears that the seal would be capable of maintaining contact with an interior wall after radial inward flexure of the seal).

	Claim 6, Fredriksen discloses:
The pipe segment structure of claim 1 further comprising at least one relief port (see annotated Fig. 19A; the “wedge shaped recess” of Fredriksen is being considered the “relief port” as stated in the claims) in at least one of the first and the second electrical contact (see annotated Fig. 19A, where the “relief port” is comprised in the second electrical contact), 
the at least one relief port making hydraulic connection between the space and an interior bore of the pipe segment within the insulated electrical conductor (see annotated Fig. 19B, where it appears that if grease were to become pressurized, it is possible that grease could escape through the “relief port”).
In regards to the “relief port”, a “port” is being considered as “an aperture in the surface of a cylinder, for the passage of steam, air, water, etc.” (see https://www.dictionary.com/browse/port, in particular, see other definitions for port (4 of 6).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fredriksen as applied to claim 1 above in view of Chau (U.S. PGPub No. 2003/0075319).
In regards to claim 2, Fredriksen discloses:
The structure of claim 1, but does not explicitly disclose wherein the seal comprises elastomer.
However, Chau discloses a similar device (see annotated Fig. 12 below) comprising compression seals that are formed of elastomers such as polyurethane (see paragraph 0064, lines 30-32). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to use an elastomer such as polyurethane for the seal of Fredriksen because Chau discloses that elastomers are known to be used in the field of electrically conductive pipes (see paragraph 0064, lines 30-38). Additionally, it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) in MPEP 2144.07.   



    PNG
    media_image2.png
    778
    1108
    media_image2.png
    Greyscale


In regards to claim 3, Fredriksen in view of Chau further discloses:
The pipe segment of claim 2, wherein the elastomer comprises polyurethane (see paragraph 0064, lines 30-38 of Chau) or nitrile rubber.
	
	Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fredriksen in view of Clark et al (U.S. Patent No. 7,605,715)
In regards to claim 7, as best understood, Fredriksen discloses:
A threadedly connectible pipe segment (considered as the combination of 12,14 in Figs. 3A,3B and annotated Figs. 19A,19B below) having an insulated electrical conductor (considered as 16 in Fig. 3B), comprising:
a first electrical contact (see annotated Figs. 19A, 19B above) disposed at one end of an insulated electrical conductor, the insulated electrical conductor extending on an interior of the pipe segment from a male threaded connection on one longitudinal end of the pipe segment to a female threaded connection on another longitudinal end of the pipe segment (see Fig. 3B); 
a second electrical contact (see annotated Fig. 19A) disposed on the other end of the insulated electrical conductor; 
an insulating layer (considered as 16 in Fig. 3B) disposed between an interior wall of the pipe segment and an exterior of the insulated electrical conductor (see annotated Fig. 19A); 
a seal (considered as 40 in Fig. 19A) disposed on an interior of the insulating layer proximate a longitudinal end of the insulating layer, the seal extending longitudinally beyond a longitudinal end of the second electrical contact (see Fig. 19A, where the seal extends beyond the second electrical contact), 
the seal having an external lip (see annotated Fig. 19A) disposed at a longitudinal end of the seal (see Fig. 19A, where the lip is disposed at the longitudinal end) and opposite to a distal end of the seal in contact with the second electrical contact (see Fig. 19A, where the lip is on the opposite end of portion in contact with the second electrical contact); and U.S. Pat. Appl. No. 16/902,295 Atty. Docket No. RWA-20-01 
Page 3wherein the first electrical contact defines an annular space (see annotated Fig. 19A) between the interior of the insulating layer and an exterior of the first electrical contact sufficient (see annotated Fig. 19A) to enable radial inward flexure of the seal (it appears that space would allow radial inward flexure; see annotated Fig. 19B), 
but does not explicitly disclose:
the first electrical contact having at least one port (see annotated Fig. 19A) making hydraulic connection between the annular space and an interior bore through an interior of the insulated electrical conductor.
However, Clark discloses a similar device where both a first and a second electrical contacts (considered as 300B, 400A in Fig. 5B, respectfully) each comprises: 
a port (considered as 316B, 418A in Fig. 5B) to allow debris to fall into the bore of the contacts instead of being trapped between the contact faces (considered as 412a, 310b in Fig. 5B), where the slots appear on both contact faces to shear debris in a scissors-like action, making it easier for the debris to be cleared away (see Col. 8, Lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the first and second electrical contact with the provision of adjacent ports to make it easier to clear debris because Clark discloses that a port allows debris to fall into the bore of the contacts instead of being trapped between the contact faces and the slots appear on both contact faces to shear debris in a scissors-like action, making it easier for the debris to be cleared away (see Col. 8, Lines 1-6) and allow drilling fluid to circulate around the electrical contact (see Col. 9, Lines 33-38).

In regards to claim 10, Fredriksen in view of Clark further discloses:
The pipe segment of claim 7 wherein at least one of the first electrical contact and the second electrical contact comprises an external groove (see annotated Fig. 19B), and the seal comprises an internal shoulder (see annotated Fig. 19A) to engage the groove.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fredriksen in view of Clark et al and in further view of Chau. 
In regards to claim 8, Fredriksen in view of Clark discloses:
The structure of claim 7, but does not explicitly disclose wherein the seal comprises elastomer.
However, Chau discloses a similar device (see annotated Fig. 12 above) comprising compression seals that are formed of elastomers such as polyurethane (see paragraph 0064, lines 30-32). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to use an elastomer such as polyurethane for the seal of Fredriksen because Chau discloses that elastomers are known to be used in the field of electrically conductive pipes (see paragraph 0064, lines 30-38). Additionally, it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) in MPEP 2144.07.   

In regards to claim 9, Fredriksen in view of Clark and in further view of Chau further discloses:
The pipe segment of claim 8, wherein the elastomer comprises polyurethane (see paragraph 0064, lines 30-38 of Chau) or nitrile rubber.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679